Citation Nr: 0912989	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  04-31 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for left forearm scar associated with healed 
fracture left ulna.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for well-healed incision, right iliac crest, 
associated with healed fracture left ulna.

3.  Entitlement to service connection for right knee 
condition.

4.  Entitlement to a disability evaluation in excess of 10 
percent for straightening of the cervical lordosis, due to 
cervical strain.  


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1988 to July 1992 
and periods of active duty training and inactive duty 
training from May 1996 to April 2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California. 

The issues of entitlement to service connection for right 
knee condition and entitlement to a disability evaluation in 
excess of 10 percent for straightening of the cervical 
lordosis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left forearm scar is manifested by a 
tenderness on palpation, measuring .8 centimeters by 13 
centimeters.

2.  The Veteran's incision, well healed, right iliac crest 
scar is manifested by tenderness on palpation, measuring .2 
centimeters by 8 centimeters.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for service-connected left forearm scar have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, 
Diagnostic Codes 7801-7805 (2002 & 2008).  

2.  The criteria for a evaluation in excess of 10 percent for 
service-connected well- healed incision, right iliac crest, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.118, Diagnostic Codes 7801-7805 (2002 & 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, and VA examinations.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will
inform the claimant which information and evidence, if any, 
that the claimant is to provide VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (fed. Cir. 2006).  The 
notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the claim of increased rating for left forearm 
scar, service connection has been granted and an initial 
disability rating and effective date have been assigned in 
the rating action on appeal.  Thus, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The Veteran was notified that his claim was awarded with an 
effective date of March 12, 2002, the date of his claim, and 
a 10 percent rating was assigned.  He was provided notice how 
to appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law 
and criteria required for a higher rating and he demonstrated 
his actual knowledge of what was required to substantiate a 
higher rating in his argument included on his Substantive 
Appeal.  Although he was not provided pre-adjudicatory notice 
that he would be assigned an effective date in accordance 
with the facts found as required by Dingess, he was assigned 
the date of the claim as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

Regarding the Veteran's claim of a disability evaluation for 
well-healed incision, right iliac crest, for an increased-
rating claim, VA must, at a minimum, notify a claimant that, 
(1) to substantiate an increased-rating claim, the evidence 
must demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In the present case, although the Veteran received complete 
notice in an April 2008 letter, the notice provided was not 
timely.  Thus, while that error is presumed prejudicial, the 
record reflects that the purpose of the notice was not 
frustrated.  Sanders, 487 F.3d at 881.


In a June 2005 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected well-healed incision, right iliac crest, the 
evidence must show that his condition "ha[d] worsened enough 
to warrant the payment of a greater evaluation."  The letter 
also explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
July 2004 statement of the case explained the criteria for 
the next higher disability rating available for the incision, 
well healed, right iliac crest  under the applicable 
diagnostic code, and provided the Veteran with the 
requirements for an extraschedular rating under 38 C.F.R. 
§ 3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the Veteran what was necessary to 
substantiate his increased rating claims, and as such, that 
he had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  See Sanders, 487 F.3d 
at 891.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, afforded the Veteran 
examinations, obtained medical opinions as to the etiology of 
disabilities, and assisted the Veteran in obtaining evidence.  

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


Discussion

The Veteran maintains that he is entitled to an initial 
disability evaluation greater than 10 percent for his 
service-connected left forearm scar, as well as, a disability 
evaluation greater than 10 percent for his service-connected 
well-healed incision, right iliac crest.  In that regard, 
disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Regarding the claim of an initial disability evaluation for 
left forearm scar, the appeal stems from an initial rating, 
thus, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Regarding the claim of a disability evaluation for well-
healed incision, right iliac crest, where, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In October 2002, the Veteran filed a claim for service 
connection of left forearm scar, which was established in a 
May 2003 rating decision, when the RO assigned a 10 percent 
disability evaluation, effective October 28, 2002, pursuant 
to 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7804 (2001).  In a July 2004 
rating decision, the RO granted an earlier effective date for 
service connection of left forearm scar, due to clear and 
unmistakable error; thus, the Veteran's 10 percent disability 
evaluation for left forearm scar is effective March 12, 2002, 
the date of an informal claim, pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7804 (2001).  

Also in October 2002, the Veteran filed a claim for an 
increased rating of his service-connected well-healed 
incision, right iliac crest, which was established in a 
February 1994 rating decision, when the RO assigned a 
noncompensable disability evaluation, effective July 13, 
1992, pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7804.  In the May 2003 rating decision, the RO increased the 
Veteran's service-connected well-healed incision, right iliac 
crest to 10 percent disabling, effective October 28, 2002, 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 
(2001).  Subsequently, in the July 2004 rating decision, the 
RO granted an earlier effective date for an increased 
disability rating of well-healed incision, right iliac crest, 
due to clear and unmistakable error; thus, the Veteran's 10 
percent disability evaluation for well-healed incision, right 
iliac crest is effective from March 12, 2002, the date of an 
informal claim, pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7804 (2001).  

As noted, the Veteran's service-connected left forearm scar 
and well-healed incision, right iliac crest, are both 
currently rated as 10 percent disabling under DC 7804.  
During the pendency of the appeal, amendments were made to 
the criteria for rating skin, effective August 30, 2002.  See 
67 Fed. Reg. 49, 596 (July 31, 2002) (codified at 38 C.F.R. § 
4.118, DC's 7800 to 7833 (2002)).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

In the present case, the RO evaluated the Veteran's claims 
under the old regulations in the May 2003 rating decision.  
In July 2004, the RO issued a statement of the case, which 
provided new criteria for rating disabilities of the skin, 
and evaluated the Veteran's claims applying the old and new 
regulations, effective from August 2002.  Therefore, the RO 
has considered the old and new rating criteria, and the 
Veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Thus, the Board will evaluate the 
Veteran's service-connected disabilities under all 
potentially applicable diagnostic codes.  

Prior to August 2002, DC 7801 indicates that, for scars and 
third degree burns, a 10 percent evaluation is warranted in 
an area or areas exceeding six square inches and a 20 percent 
evaluation is warranted in an area or areas exceeding 12 
square inches.  Under 7802, for scars and second degree 
burns, a 10 percent evaluation is warranted for an area or 
areas approximately one square foot.  Under 7803, superficial 
scars that are poorly nourished and have repeated ulceration 
warrant a 10 percent disability rating.  Under 7804, 
superficial scars that are tender and painful on objective 
demonstration also warrant a 10 percent rating.  Under 7805, 
scars may also be rated on limitation function of the part 
affected.  38 C.F.R. § 4.118, DC's 7801 to 7805 (2002).  

Under the revised regulations, DC 7801 indicates that, for 
scars other than on the head, face, or neck, where such are 
deep and cause limited motion, a 10 percent evaluation is 
warranted in an area or areas exceeding six square inches (39 
sq. cm.) and a 20 percent evaluation is warranted in an area 
or areas exceeding 12 square inches (77 sq. cm.).  Under DC 
7802, for scars, other than on the head, face, or neck that 
are superficial and that do not cause limited motion, a 10 
percent evaluation is warranted in an area or areas of 144 
square inches (929 sq. cm.) or greater.  Note (2) indicates, 
that a superficial scar is one not associated with underlying 
soft tissue damage.  Under DC 7803, a 10 percent evaluation 
is warranted for an unstable scar, which is characterized by 
frequent loss of skin covering the scar, Note (1), and a 10 
percent evaluation is warranted for a superficial scar, which 
is one that is not associated with underlying soft tissue 
damage, Note (2).  Under DC 7804, a 10 percent evaluation is 
warranted for a superficial scar that is painful on 
examination.  Note (1) indicates that a superficial scar is 
one not associated with underlying soft tissue damage.  Under 
7805, scars will continue to be rated on the limitation of 
function of the affected part.  38 C.F.R. § 4.118, DC's 7801-
7805 (2008).    

Left Forearm Scar

Review of the pertinent evidence shows the Veteran's service-
connected left forearm scar is located on the upper anterior 
portion of his forearm and measures 10.4 square centimeters.  
See May 2008 VA examination report.  The examiner who 
conducted the May 2008 VA examination found the Veteran's 
scar to be tender to palpation, and noted numbness around the 
incision site.  There was no fluctuance or any disability of 
the Veteran's hand or elbow.  There was no adherence to the 
underlying tissue, however, underlying soft tissue damage was 
noted.  There was no limitation of motion of the Veteran's 
left arm, including, due to pain.  X-rays of the Veteran's 
left forearm showed a healed fracture of the left ulna with 
retained hardware.  Seven screws were noted within the bone, 
with a large callus that has been remodeled well over the 
bone site.  There was no malangulation or deformity noted and 
no arthritis was present in the elbow, radiocapitellar, 
ulnohumeral, and distal radioulnar joints.  The Board notes 
the findings of the February 2003 and August 2005 VA 
examinations are essentially the same as those reported 
above.  

In evaluating the Veteran's claim under the rating criteria 
in effect prior to August 2002, the Board notes consideration 
of DC's 7803 and 7804 do not warrant assignment of a higher 
disability rating because the highest rating available under 
those diagnostic codes is 10 percent.  We have considered the 
Veteran's service-connected left forearm scar under all other 
potentially applicable diagnostic codes in effect prior to 
August 2002; however, the Veteran has never been shown to 
have a disfiguring scar affecting the head, face, or neck, or 
a scar exceeding 12 square inches, or a second or third 
degree burn, or any other skin disability contemplated in the 
rating code.  Therefore, DC's 7800 to 7802 and 7806 to 7819 
(2001) are not for application in this case.  

In evaluating the Veteran's claim under the amended rating 
criteria in effect as of August 2002, the Board notes that 
DC's 7802 to 7804 do not provide a basis for a higher 
disability rating, as the highest rating available under 
those diagnostic codes is 10 percent.  In addition to the 
foregoing, consideration of DC 7801 does not warrant 
assignment of a higher disability rating, as his service-
connected left forearm scar measures only 10.4 square 
centimeters, and the evidence does not show that it causes 
limited motion.  In this regard, the VA examination reports 
dated in February 2003, August 2005, and May 2008 indicate 
that the Veteran's scar does not limit range of motion or any 
other function in his elbow joint.  The Board has considered 
whether any additional diagnostic code, in effect as of 
August 2002, would assist the Veteran in obtaining a higher 
disability rating; however, the Veteran's service-connected 
left forearm scar does not affect his head, face, or neck and 
he has not been shown to have any other skin disability 
contemplated in the rating code.  Therefore, DC's 7800 and 
7806 to 7833 (2008) are not for application in this case.  

As indicated above, DC 7805 provides that scars are rated on 
the limitation of function of the affected part.  38 C.F.R. 
§ 4.118, DC 7805.  In evaluating the Veteran's claim under DC 
7805 (2001 and 2008), the evidence demonstrates that there is 
no limitation of motion associated with the Veteran's 
service-connected left forearm scar.  See February 2003, 
August 2005, and May 2008 VA examination reports.  
Furthermore, the Board notes that the Veteran has been 
assigned a separate 10 percent evaluation under DC 5211, for 
impairment of his left ulna, which contemplates any 
limitation of motion associated with the Veteran's service-
connected left ulna.  Therefore, DC 7805 does not provide a 
basis for a higher disability rating.

The Veteran contends that the 10 percent disability rating 
currently assigned does not adequately reflect the functional 
impairment associated with his service-connected left forearm 
scar.  In this regard, the Board notes the at the time of the 
May 2008 examination, the Veteran reported that he 
experiences pain in the left ulna area, specifically when 
attempting to lift weight approximately to 90 degrees forward 
flexion.  Although the Veteran attributes his functional 
impairment to his left forearm scar, the Board notes the May 
2008 examiner determined that the Veteran's range of motion 
is not limited by pain, weakness, incoordination, 
fatigability, lack of endurance on repetitive use, or flare-
ups.  

Therefore, the Board finds the 10 percent disability rating 
currently assigned adequately reflects the pain and 
functional limitation associated with the Veteran's service-
connected left forearm scar, and the Veteran is not entitled 
to an initial disability evaluation in excess of 10 percent.  
As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply.  See 38 
U.S.C.A. § 5107(b).

Well-Healed Incision, Right Iliac Crest

Review of the pertinent evidence shows the Veteran's service-
connected right iliac crest is located on the anterior 
portion of his hip and measures 1.6 square centimeters.  See 
May 2008 VA examination report.  The examiner who conducted 
the May 2008 VA examination found the Veteran's scar to be 
well-healed, but tender to palpation.  There was no erythema, 
fluctuance, inflammation, scar irritation, adherence to 
underlying tissue, underlying soft tissue damage, skin 
ulceration, or skin breakdown over the scar.  There was no 
limitation of motion or loss of function associated with the 
scar.  X-rays of the Veteran's pelvis revealed the anterior 
superior iliac spine to have a spur that appeared to protrude 
lateral to the right off of the right pelvis.  There was no 
evidence of fracture of the spur or periosteal reaction 
around the spur.  The Board notes the findings of the 
February 2003 and August 2005 VA examinations are essentially 
the same as those reported above.  

In evaluating the Veteran's claim under the rating criteria 
in effect prior to August 2002, the Board notes DC's 7803 and 
7804 do not provide a basis for a higher disability rating 
because the highest rating available under those diagnostic 
codes is 10 percent.  We have considered the Veteran's 
service-connected well-healed incision, right iliac crest 
scar under all other potentially applicable diagnostic codes 
in effect prior to August 2002; however, the Veteran has 
never been shown to have a disfiguring scar affecting the 
head, face, or neck, or a scar exceeding 12 square inches, or 
a second or third degree burn, or any other skin disability 
contemplated in the rating code.  Therefore, DC's 7800 to 
7802 and 7806 to 7819 (2001) are not for application in this 
case.  

In evaluating the Veteran's claim under the amended rating 
criteria in effect as of August 2002, consideration of DC's 
7802 to 7804 does not warrant assignment of a higher 
disability rating, as the highest rating available under 
those diagnostic codes is 10 percent.  In addition to the 
foregoing, the Board finds DC 7801 does not provide a basis 
for a higher disability rating, as his service-connected 
well-healed incision, right iliac crest scar measures only 
1.6 square centimeters, and the evidence does not show that 
it causes limited motion.  In this regard, the VA examination 
reports dated in February 2003, August 2005, and May 2008 
indicate that the Veteran's scar does not limit his range of 
motion or any other loss of function.  The Board has 
considered whether any additional diagnostic code, in effect 
as of August 2002, could provide a basis for assigning a 
higher disability rating; however, the Veteran's service-
connected well-healed incision, right iliac crest scar does 
not affect his head, face, or neck and he has not been shown 
to have any other skin disability contemplated in the rating 
code.  Therefore, DC's 7800 and 7806 to 7833 (2008) are not 
for application in this case.  

As indicated above, DC 7805 indicates that scars are rated on 
the limitation of function of the affected part.  38 C.F.R. 
§ 4.118, DC 7805.  In evaluating the Veteran's claim under DC 
7805 (2001 and 2008), the evidence demonstrates that there is 
no limitation of motion associated with the Veteran's 
service-connected well-healed incision, right iliac crest 
scar.  See February 2003, August 2005, and May 2008 VA 
examination reports.  Furthermore, the Board notes that the 
Veteran has been assigned a separate 10 percent evaluation 
under DC 5255, for impairment of the right femur, effective 
August 1, 2005, which contemplates any limitation of motion 
associated with the Veteran's service-connected hypertrophic 
spur, right iliac crest with right hip pain.  Therefore, DC 
7805 does not provide a basis for a higher disability rating.  

The Board acknowledges the Veteran's contentions, that the 10 
percent disability rating currently assigned does not 
adequately reflect the pain associated with his service-
connected well-healed incision, right iliac crest scar.  
However, as detailed above, the evidence does not demonstrate 
that the Veteran is entitled to a rating in excess of 10 
percent for his service-connected right iliac scar under 
38 C.F.R. § 4.118, DC's 7801-7805 (2001 & 2008).  Therefore, 
the Board finds that the Veteran is not entitled to a 
disability evaluation in excess of 10 percent.  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt rule does not apply.  See 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected left forearm scar associated 
with healed fracture left ulna, is denied.

Entitlement to a disability evaluation in excess of 10 
percent for service-connected well-healed incision, right 
iliac crest associated with healed fracture left ulna, is 
denied.


REMAND

A review of the record discloses a need for further 
development prior to final appellate review regarding a 
disability evaluation in excess of 10 percent for 
straightening of the cervical lordosis and service connection 
for a right knee condition.    

Regarding the Veteran's claim of a right knee condition, he 
contends that he currently suffers from a right knee 
condition which he sustained in April 2002, due to jumping on 
and off of tanks during service.

The Veteran's separation examination from active service in June 
1992 contains no evidence of complaints, treatment, or diagnosis 
of a right knee disorder.  
Subsequent to active service, the Veteran performed periods 
of active duty training (ACDUTRA) and inactive duty training 
(INACDUTRA), from May 1996 to April 2002.  In this regard, an 
April 2002 service treatment record indicates that the 
Veteran was diagnosed with degenerative arthritis of the 
right knee.

In addition, the Board has reviewed the record and notes that 
there is a question as to the type of service that the 
Veteran performed.  The Veteran's NGB Form 23B indicates that 
he served in the U.S. Army National Guard Reserves from May 
1996 to April 2002.  However, it is unclear as to whether his 
service in April 2002 is considered ACDUTRA, or INACDUTRA.   

Regarding the Veteran's service-connected cervical lordosis 
disability, the Board notes that the May 2008 VA examination 
does not provide current findings regarding range of motion, 
which are necessary criteria for rating purposes.  Therefore, 
the May 2008 VA examination is not appropriate for rating 
purposes.  Based on the aforementioned, an examination is 
required to determine the current level of severity of the 
Veteran's service-connected cervical lordosis disability.  
38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Verify the type of service performed 
by the Veteran in April 2002 and whether 
that service in the U.S. Army National 
Guard Reserves was active duty for 
training or inactive duty for training.    

2.  If it is determined that the Veteran 
performed active duty training service in 
April 2002, then the Veteran should be 
afforded an appropriate VA examination in 
order to determine the current nature and 
likely etiology of any right knee disorder 
which may be present.  The claims folder 
should be made available to the examiner 
for review.  Any indicated evaluations, 
studies, and tests deemed to be necessary 
by the examiner should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file.  
   
Based on the examination and review of the 
record, the examiner should answer the 
following questions: 

Does the evidence of record show that the 
Veteran currently has a right knee 
disorder?  If the answer is yes, (1) is it 
at least as likely as not that the current 
disorder had its onset in service? (2) If 
the condition did not have its onset in 
service, it is at least as likely as not 
that any currently demonstrated disorder is 
caused or aggravated by the service-
connected post-traumatic hypertrophic spur, 
right iliac crest with right hip pain?

A rationale for all opinions expressed 
should be provided.  

3.  Schedule the Veteran for an 
appropriate VA examination in order to 
determine the current level of severity of 
his service-connected cervical lordosis 
disability.  The claims folder should be 
made available to the examiner for review.  
Any indicated evaluations, studies, and 
tests deemed to be necessary by the 
examiner should be accomplished.  Complete 
range of motion must be reported.    

A rationale for all opinions expressed 
should be provided.  

4.  Thereafter, readjudicate the Veteran's 
claims, with application of all appropriate 
laws and regulations, including 
consideration of any additional information 
obtained as a result of this remand.  If 
the decision with respect to the claims 
remains adverse to the Veteran, he should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


